Case 4:18-cv-00824-O Document 45 Filed 09/09/20          Page 1 of 26 PageID 497


             UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS
                 FORT WORTH DIVISION


 U.S. Pastor Council; Bear Creek Bible
 Church and Braidwood Management
 Inc., on behalf of themselves and others
 similarly situated,

                      Plaintiffs,

 v.
                                              Case No. 4:18-cv-00824-O
 Equal Employment Opportunity
 Commission; Janet Dhillon, Victoria
 A. Lipnic, and Charlotte A. Burrows,
 in their official capacities as chair and
 commissioners of the Equal
 Employment Opportunity Commission;
 William P. Barr, in his official capacity
 as Attorney General of the United States;
 United States of America,

                      Defendants.


 PLAINTIFFS’ SECOND AMENDED CLASS-ACTION COMPLAINT
      Since 2015, the Equal Employment Opportunity Commission has claimed that
Title VII outlaws employment discrimination on account of sexual orientation or gen-
der identity. See Baldwin v. Foxx, EEOC Doc. No. 0120133080, 2015 WL 4397641
(EEOC July 16, 2015); Macy v. Holder, EEOC Doc. No. 0120120821, 2012 WL
1435995 (EEOC Apr. 20, 2012); see also Exhibits 1–2 (EEOC guidance documents).
The Supreme Court recently adopted a similar interpretation of Title VII’s prohibi-
tion on sex discrimination. See Bostock v. Clayton County, 140 S. Ct. 1731, 1737
(2020). But neither the text of Title VII nor the EEOC’s regulatory guidance makes
any exemptions or accommodations for employers that oppose homosexual or trans-
gender behavior on religious grounds. The failure to provide a religious exemption



plaintiffs’ second amended class-action complaint                        Page 1 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20             Page 2 of 26 PageID 498


to this supposed anti-discrimination requirement violates the Religious Freedom Res-
toration Act and the First Amendment. The plaintiffs seek a declaratory judgment to
that effect.
    The plaintiffs also seek a declaration that Title VII’s prohibition on “sex” discrim-
ination, as interpreted in Bostock, allows any employer — religious or secular — to fire
or refuse to hire bisexual employees, so long as the employer regards bisexual behavior
or orientation as equally unacceptable in a man or a woman. The plaintiffs also seek a
declaration that Title VII (as interpreted in Bostock) allows employers to continue fir-
ing or (refusing to hire) employees who engage in homosexual or transgender behav-
ior, by establishing rules of conduct that apply equally to both sexes and would lead
to the same result if the employee’s biological different were different.

                        JURISDICTION AND VENUE
    1.   The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and 28
U.S.C. § 1343.
    2.   Venue is proper because a substantial part of the events giving rise to the
claims occurred in this judicial district. See 28 U.S.C. § 1391(b)(2).

                                      PARTIES
    3.   Plaintiff U.S. Pastor Council is a nonprofit incorporated under the laws of
Texas. The U.S. Pastor Council comprises approximately 1,000 member churches,
including six in Fort Worth.
    4.   Plaintiff Bear Creek Bible Church is a nonprofit incorporated under the laws
of Texas. It is located in Tarrant County, Texas.
    5.   Plaintiff Braidwood Management Inc. is a for-profit, closely held corporation
incorporated under the laws of Texas.




plaintiffs’ second amended class-action complaint                            Page 2 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20            Page 3 of 26 PageID 499


    6.     Defendant Equal Employment Opportunity Commission (EEOC) is an
agency of the federal government. Its offices are located at 131 M Street NE, Wash-
ington, D.C. 20002. The EEOC is charged with enforcing Title VII of the Civil
Rights Act of 1964.
    7.     Defendants Janet Dhillon, Victoria A. Lipnic, and Charlotte A. Burrows are
chair and commissioners of the Equal Employment Opportunity Commission. They
are sued in their official capacities.
    8.     Defendant William P. Barr is Attorney General of the United States. His of-
fice is located at 950 Pennsylvania Avenue NW, Washington, D.C. 20530. The Attor-
ney General, like the EEOC, is charged with enforcing Title VII, and he is empowered
to bring civil actions to enforce the statute when a case is referred to him by the
EEOC. See 42 U.S.C. § 2000e-5(f)(1). His department also oversees and influences
the litigation of federal agencies, especially on appeal and at the Supreme Court. At-
torney General Barr is sued in his official capacity.
    9.     Defendant United States of America is the federal government of the United
States of America.

                             STATEMENT OF FACTS
    10. Title VII of the Civil Rights Act of 1964 forbids employers to “discriminate
against any individual with respect to his compensation, terms, conditions, or privi-
leges of employment, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-
2(a)(1).
    11. Title VII also forbids an employer to “limit, segregate, or classify his em-
ployees or applicants for employment in any way which would deprive or tend to
deprive any individual of employment opportunities or otherwise adversely affect his
status as an employee, because of such individual’s . . . sex.” 42 U.S.C. § 2000e-

2(a)(2).




plaintiffs’ second amended class-action complaint                          Page 3 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20              Page 4 of 26 PageID 500


    12. The EEOC has interpreted these statutory prohibitions on “sex” discrimi-
nation to include discrimination on account of sexual orientation or gender identity.
See Baldwin v. Foxx, EEOC Doc. No. 0120133080, 2015 WL 4397641 (EEOC July
16, 2015) (sexual orientation); Macy v. Holder, EEOC Doc. No. 0120120821, 2012
WL 1435995 (EEOC Apr. 20, 2012) (gender identity).
    13. The EEOC has also issued a “guidance document” that demands that em-
ployers recognize same-sex marriage on the same terms as opposite-sex marriage. See
Preventing Employment Discrimination Against Lesbian, Gay, Bisexual or Transgen-
der Workers, available at https://bit.ly/2MnDzG5 (last visited on September 9,
2020) (“Examples of sex discrimination involving sexual orientation include . . . deny-
ing spousal health insurance benefits to a female employee because her legal spouse is
a woman, while providing spousal health insurance to a male employee whose legal
spouse is a woman.”) (attached as Exhibits 1 and 2).
    14. The EEOC also demands that employers allow employees into restrooms
that correspond to the “gender identity” that they assert — regardless of the individ-
ual’s biological sex, regardless of whether the individual has had a sex-change opera-

tion, and regardless of any objections or privacy concerns that might be raised by
other employees. See Lusardi v. Dep’t of the Army, EEOC Appeal No. 0120133395,

2015 WL 1607756 (April 1, 2015); Preventing Employment Discrimination Against
Lesbian,   Gay,   Bisexual   or     Transgender   Workers,    available   at     https://
bit.ly/2MnDzG5 (last visited on September 9, 2020) (“Title VII is violated where an
employer denies an employee equal access to a common restroom corresponding to
the employee’s gender identity”).
    15. The text of Title VII makes no exemptions or accommodations for employ-
ers that hold sincere religious objections to homosexuality or transgender behavior.
The only religious accommodations in Title VII appear at 42 U.S.C. § 2000e-1(a)
and 42 U.S.C. § 2000e-2(e)(2), which allow religious organizations and religious


plaintiffs’ second amended class-action complaint                              Page 4 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20            Page 5 of 26 PageID 501


schools to limit employment to members of a particular religion. Nothing in Title VII
exempts any religious employer from the statute’s prohibition on sex discrimination.
    16. Because Title VII’s statutory exemptions are constitutionally insufficient to
protect the autonomy and religious freedom of churches and religious institutions,
the Supreme Court has recognized a “ministerial exception” in the First Amendment,
which categorically exempts a religious group’s selection of its ministers from the
reach of anti-discrimination law. See, e.g., Our Lady of Guadalupe School v. Morrissey-
Berru, 140 S. Ct. 2049 (2020). This “ministerial exemption” protects the Catholic
church from being forced to hire women as priests — notwithstanding the text of Title
VII — and it protects other churches from being forced to hire practicing homosexuals
as clergy. But this “ministerial exception” is no help to Christian-owned businesses
that oppose homosexuality and transgender behavior on religious grounds. And the
“ministerial exemption” does nothing to shield churches or religious schools that re-
quire non-ministerial employees such as secretaries and janitors to refrain from homo-
sexual behavior.
    17. The EEOC refuses to acknowledge that RFRA and the First Amendment

limit the application of Title VII to religious employers who object to homosexual
and transgender behavior. And the EEOC readily brings lawsuits against Christian

businesses that oppose these behaviors without regard to their rights under RFRA
and the First Amendment. See, e.g., EEOC v. R.G. & G.R. Harris Funeral Homes Inc.,
884 F.3d 560 (6th Cir. 2018) (EEOC lawsuit against a Christian funeral home for
refusing to allow a biologically female employee to dress like a man).
    18. Other policies, regulations, and executive orders adopted by the federal gov-
ernment attempt to prohibit discrimination on account of sexual orientation and gen-
der identity without any exceptions or allowances for religious employers or institu-
tions. See, e.g., Executive Order 13672 (prohibiting government contractors from dis-




plaintiffs’ second amended class-action complaint                           Page 5 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20              Page 6 of 26 PageID 502


criminating on account of sexual orientation and gender identity, without any accom-
modations for religious institutions); 45 C.F.R. § 75.300(d) (requiring recipients of
HHS grants to “treat as valid the marriages of same-sex couples,” without any accom-
modations for religious institutions).

                     BOSTOCK V. CLAYTON COUNTY
    19. On June 15, 2020, the Supreme Court announced its judgment in Bostock
v. Clayton County, 140 S. Ct. 1731 (2020).
    20. Bostock holds that Title VII’s prohibition on “sex” discrimination prohibits
employers from firing or refusing to hire individuals “for being homosexual or
transgender.”
    21. Bostock explained that an employer who fires an employee for conduct or
personal attributes that it would tolerate in a person of the opposite biological sex has
made the employee’s sex the “but-for cause” of his discharge, and that (in the Court’s
view) automatically violates the statutory command of Title VII. The Court explained:

       If the employer fires the male employee for no reason other than the
       fact he is attracted to men, the employer discriminates against him for
       traits or actions it tolerates in his female colleague. Put differently, the
       employer intentionally singles out an employee to fire based in part on
       the employee’s sex, and the affected employee’s sex is a but-for cause of
       his discharge. Or take an employer who fires a transgender person who
       was identified as a male at birth but who now identifies as a female. If
       the employer retains an otherwise identical employee who was identi-
       fied as female at birth, the employer intentionally penalizes a person
       identified as male at birth for traits or actions that it tolerates in an
       employee identified as female at birth. Again, the individual employee’s
       sex plays an unmistakable and impermissible role in the discharge deci-
       sion.
Bostock, 140 S. Ct. at 1741–42.
    22. Bostock also makes clear that an employer does not violate Title VII if it fires
an employee for conduct or personal attributes that it would not tolerate in an em-
ployee of the opposite biological sex:




plaintiffs’ second amended class-action complaint                              Page 6 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20                Page 7 of 26 PageID 503


       Take an employer who fires a female employee for tardiness or incom-
       petence or simply supporting the wrong sports team. Assuming the em-
       ployer would not have tolerated the same trait in a man, Title VII stands
       silent.
Bostock, 140 S. Ct. at 1742.
    23. The implications of Bostock are far-reaching. The Court held that an em-
ployer violates Title VII whenever an employee’s biological sex is a “but-for cause” of
an adverse employment action. See Bostock, 140 S. Ct. at 1739 (“Title VII’s ‘because

of’ test incorporates the simple and traditional standard of but-for causation. That
form of causation is established whenever a particular outcome would not have hap-
pened ‘but for’ the purported cause. In other words, a but-for test directs us to change
one thing at a time and see if the outcome changes. If it does, we have found a but-
for cause. . . . So long as the plaintiff’s sex was one but-for cause of that decision, that
is enough to trigger the law.” (citations and some internal quotation marks omitted)).
The Court also held that this was the only permissible interpretation of the statutory
language. See Bostock, 140 S. Ct. at 1749 (“[N]o ambiguity exists about how Title
VII’s terms apply to the facts before us.”).
    24. These statements in Bostock prohibit employers from enforcing sex-specific
dress or grooming codes. See Bostock, 140 S. Ct. at 1741 (“[I]f changing the em-
ployee’s sex would have yielded a different choice by the employer — a statutory vio-

lation has occurred.”). They also render employers incapable of preventing their em-
ployees from entering and using restrooms reserved for the opposite sex, regardless
of the employee’s purpose or desire for accessing the opposite-sex restroom. See id.;
id. at 1745–46 (“[N]othing in Title VII turns on the employer’s labels or any further
intentions (or motivations) for its conduct beyond sex discrimination.”). At the end
of its opinion, the Court says it that it “do[es] not purport to address bathrooms,
locker rooms, or anything else of the kind.” Id. at 1753. But no court can uphold the




plaintiffs’ second amended class-action complaint                               Page 7 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20            Page 8 of 26 PageID 504


legality of sex-specific dress codes and restrooms under Title VII without contradict-
ing numerous statements that appear in the Bostock majority opinion.

         STATEMENT OF FACTS — U.S. PASTOR COUNCIL
    25. The U.S. Pastor Council is a nonprofit corporation that comprises over
1,000 member churches.
    26. The member churches of the U.S. Pastor Council believe that the Bible is
the Word of God.
    27. The Bible repeatedly and explicitly condemns homosexual behavior. See,
e.g., Romans 1:26–28; 1 Timothy 1:8–11; 1 Corinthians 6:9–11; Leviticus 18:22;
Leviticus 20:13; Genesis 19:1–29.
    28. The Bible also condemns cross-dressing and gender non-conforming behav-
ior. See Deuteronomy 22:5 (KJV) (“A woman shall not wear anything that pertains to
a man, nor shall a man put on a woman’s garment, for all who do so are an abomina-
tion to the LORD your God.”). The Bible teaches that sex and gender are categories
created by God, rather than a social or cultural construct or an individual choice. See
Genesis 1:27 (KJV) (“So God created man in his own image, in the image of God
created he him; male and female created he them.”).
    29. The member churches of the U.S. Pastor Council require their employees
to live according to Biblical teaching on matters of sexuality and gender. Because of
this, the churches will not consider practicing homosexuals, bisexuals, crossdressers,
or transgender or gender non-conforming individuals for church employment — in-
cluding employment for non-ministerial positions.
    30. The member churches of the U.S. Pastor Council do not recognize same-
sex marriage and will not offer benefits to same-sex partners of church employees.
Indeed, any church employee who enters into a same-sex marriage would face imme-

diate dismissal from employment.




plaintiffs’ second amended class-action complaint                           Page 8 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20            Page 9 of 26 PageID 505


    31. The member churches of the U.S. Pastor Council also require their employ-
ees to use the restroom designated for their biological sex. Church employees are not
permitted to use restrooms designated for the opposite biological sex.

     STATEMENT OF FACTS — BEAR CREEK BIBLE CHURCH
    32. Bear Creek Bible Church is a nondenominational church located in Keller,
Texas.
    33. Bear Creek Bible Church believes that the Bible is the Word of God. See
paragraphs 27–28, supra.
    34. In 2015, Bear Creek Bible Church added the following statement to its
bylaws:

         That God’s plan for human sexuality is to be expressed only within the
         context of marriage, that God created man and woman as unique bio-
         logical persons made to complete each other. God instituted monoga-
         mous marriage between male and female as the foundation of the family
         and the basic structure of human society. For this reason, we believe
         that marriage is exclusively the union of one genetic male and one ge-
         netic female (Gen 2:24; Matt 19:5–6, Mark 10:6–9; Romans 1:26–27;
         I Cor 6–9).
    35. Bear Creek Bible Church requires its employees to live according to Biblical

teaching on matters of sexuality and gender. Because of this, the church will not con-
sider practicing homosexuals, bisexuals, crossdressers, or transgender or gender non-
conforming individuals for church employment — including employment for non-
ministerial positions.
    36. Bear Creek Bible Church does not recognize same-sex marriage and will not
offer benefits to same-sex partners of its employees. Indeed, any church employee
who enters into a same-sex marriage would face immediate dismissal from employ-
ment.




plaintiffs’ second amended class-action complaint                          Page 9 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20              Page 10 of 26 PageID 506


     37. Bear Creek Bible Church also requires its employees to use the restroom
 designated for their biological sex. Church employees are not permitted to use re-
 strooms designated for the opposite biological sex.
     38. Bear Creek Bible Church has at least 15 employees, so it is subject to the
 requirements of Title VII. Some of these employees are non-ministerial employees
 such as secretaries and custodians.

   STATEMENT OF FACT S — BRAIDWOOD MANAGEMENT INC.
     39. Dr. Steven F. Hotze is the founder, owner, and CEO of the Hotze Health
 & Wellness Center. The Hotze Health & Wellness Center is the DBA (“doing busi-
 ness as”) name of Hotze Medical Association P.A., a Texas professional association.
     40. Dr. Hotze is a Christian, and he believes that the Bible is the Word of God.
 See paragraphs 27–28, supra. Dr. Hotze operates his businesses according to Christian
 and Biblical principles and teaching.
     41. The people who work at the Hotze Health & Wellness Center are employed
 by a separate management company called Braidwood Management Inc. Braidwood
 is a Texas corporation, and it is owned by a trust of which Dr. Hotze is the sole trustee
 and beneficiary. Dr. Hotze is also the President, Secretary, Treasurer, and sole member
 of the Board of Braidwood.
     42. Braidwood employs approximately 70 individuals, and its employees work
 at one of the following three business entities, each of which is owned or controlled
 by Dr. Hotze: the Hotze Health & Wellness Center, Hotze Vitamins, or Physicians
 Preference Pharmacy International LLC.
     43. Because Dr. Hotze operates his corporations as Christian businesses, he does
 not allow Braidwood to hire or employ individuals who are engaged in sexually im-
 moral behavior or gender non-conforming conduct of any sort, including homosex-

 uality, cross-dressing, and transgenderism.




 plaintiffs’ second amended class-action complaint                           Page 10 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20               Page 11 of 26 PageID 507


     44. Dr. Hotze does not allow Braidwood to recognize same-sex marriage or
 extend benefits to an employee’s same-sex partner, because that would lend approval
 to homosexual behavior and make him complicit in sin, in violation of his sincere
 religious beliefs.
     45. Dr. Hotze also will not allow Braidwood to recognize same-sex marriage
 because the law of Texas continues to define marriage as the union of one man and
 one woman, and the law of Texas continues to prohibit private employers such as
 Braidwood from recognizing homosexual marriage. See Tex. Const. art. I § 32 (“Mar-
 riage in this state shall consist only of the union of one man and one woman.”); Tex.
 Family Code § 6.204(b) (“A marriage between persons of the same sex or a civil union
 is contrary to the public policy of this state and is void in this state.”). Texas has not
 repealed or amended these laws in response to Obergefell v. Hodges, 135 S. Ct. 2584
 (2015). Neither Dr. Hotze nor Braidwood is subject to the Supreme Court’s inter-
 pretation of the Fourteenth Amendment in Obergefell because neither is a state actor.
     46. Dr. Hotze does not permit employees of Braidwood to use a restroom des-
 ignated for members of the opposite biological sex — regardless of the gender identity

 that the employee asserts.
     47. Braidwood also enforces a sex-specific dress-and-grooming code that re-

 quires men and women to wear professional attire according to their biologically as-
 signed sex. Men are forbidden to wear earrings, but women may. See Exhibit 4 at p. 3.
 Men who have customer contact must wear a tie (or bow tie); women are not required
 or even permitted to wear ties. See id. Women are allowed to wear skirts, blouses,
 shoes with heels, and fingernail polish, while men are forbidden to wear any of these
 accoutrements. See id. at 1–4. Cross-dressing of any sort is strictly prohibited.
     48. Dr. Hotze enforces this sex-specific dress-and-grooming code not only to
 maintain the professionalism of his businesses, but also because of his belief in the
 Bible, which requires men to dress as men and requires women to dress as women.


 plaintiffs’ second amended class-action complaint                            Page 11 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20             Page 12 of 26 PageID 508


 See Deuteronomy 22:5 (KJV) (“A woman shall not wear anything that pertains to a
 man, nor shall a man put on a woman’s garment, for all who do so are an abomination
 to the LORD your God.”).
     49. Braidwood is self-insured and provides health insurance to its employees.
 Because Braidwood has more than 50 employees, it is compelled to offer ACA-
 compliant health insurance or face heavy financial penalties. See 26 U.S.C.
 § 4980H(c)(2).
     50. Braidwood’s self-insured health plan is administered by a company called
 Entrust.
     51. On December 20, 2018, Entrust issued a new Employee Benefit Plan Doc-
 ument (also known as the Summary Plan Description) for Braidwood’s self-insured
 health plan, which describes changes to the plan that took effect on December 1,
 2018. See Exhibit 5.
     52. In this document, Entrust redefined the term “spouse” to include individ-
 uals in same-sex marriages. Entrust made this change on its own initiative, without
 Dr. Hotze’s knowledge or approval.

     53. Because of this change, Braidwood’s health plan now recognizes same-sex
 marriage effective December 1, 2018, even though this is contrary to Dr. Hotze’s

 religious beliefs.
     54. On January 27, 2019, Dr. Hotze discovered that this change had been made
 to Braidwood’s health plan. On February 14, 2019, Dr. Hotze wrote a letter to En-
 trust that stated:

        I am unwilling to allow Braidwood’s plan to recognize same-sex mar-
        riage. Braidwood is a Christian business and I operate all of my busi-
        nesses according to Christian beliefs and teaching. I cannot allow Braid-
        wood’s plan to define marriage in a manner that contradicts my reli-
        gious beliefs or Christian teaching on marriage and sexuality.




 plaintiffs’ second amended class-action complaint                          Page 12 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20             Page 13 of 26 PageID 509


        I therefore respectfully ask you to amend the definition of “spouse” to
        include only marriages between one man and one woman.

        If you believe that the law prohibits Entrust from amending Braid-
        wood’s plan in this manner, please write back to me and let me know. I
        do not want Entrust to violate the law, and if you believe that the law
        prevents you from accommodating this request then I will seek declar-
        atory relief in court against the relevant government officials.
 See Exhibit 6.
     55. On February 22, 2019, Entrust wrote back to Dr. Hotze and wrote:

        [W]e firmly believe that our current definition of “spouse” in the [Sum-
        mary Plan Description] is in line with the clear law of the United States.
        However, we completely understand that you feel differently due to
        religious convictions and personal beliefs, which we obviously respect.
        As the Plan Sponsor of the Braidwood Employee Benefit Plan Trust,
        you control the terms of your plan. If you feel that you need to take
        legal action on this issue, that is completely up to you as the Trustee.
        We respect your decision to do so, but we cannot influence your deci-
        sion one way or another on pursuing same.
 See Exhibit 7.

 Claim 1:         The Religious Freedom Restoration Act Compels
                  Exemptions To Bostock’s Interpretation Of Title VII
     56. The Religious Freedom Restoration Act (RFRA) prohibits the federal gov-
 ernment from substantially burdening the exercise of religion. 42 U.S.C. § 2000bb-
 1. The only exception is when the federal government demonstrates that the applica-
 tion of the burden to the affected individual represents the “least restrictive means”
 of advancing “a compelling governmental interest.” 42 U.S.C. § 2000bb-1(b); De-
 Otte v. Azar, 332 F.R.D. 173, 188 (N.D. Tex. 2019).
     57. Title VII, as interpreted in Bostock and the EEOC’s guidance documents,
 substantially burdens the plaintiffs’ religious freedom by preventing them from oper-
 ating their places of employment in accordance with Christian teaching.
     58. There is no compelling governmental interest in forcing objecting religious
 employers to comply with Bostock’s interpretation of Title VII, which is evident from



 plaintiffs’ second amended class-action complaint                           Page 13 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20               Page 14 of 26 PageID 510


 the fact that Congress has refused to enact legislation to compel these objecting reli-
 gious employers to comply with this novel interpretation of Title VII.
     59. The plaintiffs bring this claim on behalf of a class of all employers in the
 United States who oppose homosexual or transgender behavior for sincere religious
 reasons.
     60. The plaintiffs request a declaratory judgment that RFRA protects the class
 members’ prerogatives to: (a) Refuse to employ individuals who are engaged in sex-
 ually immoral behavior, including homosexuality; (b) Refuse to employ individuals
 who are engaged in gender non-conforming behavior, including cross-dressing, trans-
 vestism, efforts to change or transition one’s gender, or asserting a gender identity
 that departs from one’s biological sex; (c) Refuse to recognize same-sex marriage or
 offer benefits to same-sex partners of their employees; (d) Enforce sex-specific dress
 and grooming codes; and (e) Prohibit employees from entering or using restrooms
 designated for the opposite biological sex.

 Claim 2:       The Free-Exercise Clause Compels Exemptions To
                Bostock’s Interpretation Of Title VII
     61. Title VII, as interpreted in Bostock and the EEOC’s guidance documents,

 violates the Free Exercise Clause by failing to exempt religious employers from its
 prohibition on sex discrimination.
     62. Title VII is not a law of “general applicability” because it exempts religious
 employers from its prohibition on religious discrimination. See 42 U.S.C. § 2000e-
 1(a) (“This subchapter shall not apply to . . . a religious corporation, association, ed-
 ucational institution, or society with respect to the employment of individuals of a
 particular religion to perform work connected with the carrying on by such corpora-
 tion, association, educational institution, or society of its activities.”). Title VII also
 exempts employers with fewer than 15 employees. Oregon v. Smith, 494 U.S. 872




 plaintiffs’ second amended class-action complaint                             Page 14 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20              Page 15 of 26 PageID 511


 (1990), is therefore inapplicable, and the plaintiffs’ Free Exercise claims should be
 analyzed under the strict scrutiny of Sherbert v. Verner, 374 U.S. 398 (1963).
     63. If Oregon v. Smith forecloses the plaintiffs’ free-exercise claims, then Oregon
 v. Smith should be overruled.
     64. The plaintiffs bring this claim on behalf of a class of all employers in the
 United States who oppose homosexual or transgender behavior for sincere religious
 reasons.
     65. The plaintiffs request a declaratory judgment that the Free Exercise Clause
 protects the class members’ prerogatives to: (a) Refuse to employ individuals who are
 engaged in sexually immoral behavior, including homosexuality; (b) Refuse to employ
 individuals who are engaged in gender non-conforming behavior, including cross-
 dressing, transvestism, efforts to change or transition one’s gender, or asserting a gen-
 der identity that departs from one’s biological sex; (c) Refuse to recognize same-sex
 marriage or offer benefits to same-sex partners of their employees; (d) Enforce sex-
 specific dress and grooming codes; and (e) Prohibit employees from entering or using
 restrooms designated for the opposite biological sex.

 Claim 3:      The First Amendment Right Of Expressive Association
               Compels Exemptions To Bostock’s Interpretation Of Title
               VII
     66. Title VII, as interpreted in Bostock and the EEOC’s guidance documents,
 violates the First Amendment right of expressive association by failing to exempt em-
 ployers who oppose homosexual or transgender behavior. See Boy Scouts v. Dale, 530
 U.S. 640 (2000).
     67. The plaintiffs bring this claim on behalf of a class of all employers in the
 United States who oppose homosexual or transgender behavior for religious or non-
 religious reasons.




 plaintiffs’ second amended class-action complaint                           Page 15 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20             Page 16 of 26 PageID 512


     68. The plaintiffs request a declaratory judgment that the First Amendment
 right of expressive association protects the class members’ prerogatives to: (a) Refuse
 to employ individuals who are engaged in sexually immoral behavior, including ho-
 mosexuality; (b) Refuse to employ individuals who are engaged in gender non-con-
 forming behavior, including cross-dressing, transvestism, efforts to change or transi-
 tion one’s gender, or asserting a gender identity that departs from one’s biological
 sex; (c) Refuse to recognize same-sex marriage or offer benefits to same-sex partners
 of their employees; (d) Enforce sex-specific dress and grooming codes; and (e) Pro-
 hibit employees from entering or using restrooms designated for the opposite biolog-
 ical sex.

 Claim 4:      Title VII, As Interpreted In Bostock, Does Not Prohibit
               Discrimination Against Bisexual Employees
     69. Bostock’s interpretation of Title VII does not prohibit discrimination against
 bisexual employees, so long as the employer regards bisexual behavior or orientation
 as equally unacceptable in a man or a woman. See, e.g., Bostock v. Clayton County, 140
 S. Ct. 1731, 1742 (2020) (“Take an employer who fires a female employee for tardi-
 ness or incompetence or simply supporting the wrong sports team. Assuming the em-

 ployer would not have tolerated the same trait in a man, Title VII stands silent.”); see
 also id. at 1740 (“[F]iring [a] person for actions or attributes it would tolerate in an
 individual of another sex . . . discriminates against that person in violation of Title
 VII.”).
     70. The EEOC’s website, however, incorrectly states that Bostock prohibits “fir-
 ing individuals because of their sexual orientation,” even though it remains legal to
 fire an individual because of a bisexual orientation that would not be tolerated in
 someone of the opposite sex. See https://bit.ly/2ZnB0bI (last visited on September
 9, 2020) (attached as Exhibit 3).




 plaintiffs’ second amended class-action complaint                          Page 16 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20             Page 17 of 26 PageID 513


     71. The plaintiffs request a declaratory judgment that Title VII allows employ-
 ers to discriminate against bisexuals, so long as the employer regards bisexual behavior
 or orientation as equally unacceptable in a man or a woman.
     72. The plaintiffs bring this claim on behalf of a class of all employers in the
 United States who oppose homosexual or transgender behavior for religious or non-
 religious reasons.

 Claim 5:      Title VII, As Interpreted In Bostock, Does Not Prohibit
               Employers From Establishing Sex-Neutral Rules Of
               Conduct That Exclude Practicing Homosexuals And
               Transgender Individuals From Employment
     73. Bostock’s interpretation of Title VII does not prohibit employers from firing
 or refusing to hire individuals who engage in homosexual or transgender conduct, so
 long the employer has established rules of conduct that apply equally to both sexes

 and would lead to the same result if the employee’s biological different were different.
 These rules include, but are not limited to, any of the following:

        No employee, male or female, may enter a gay bar or gay bathhouse.

        No employee, male or female, may engage in the sexual practices asso-
        ciated with homosexuality.

        No employee, male or female, may engage in “deviate sexual inter-
        course,” as that term is defined in section 25.02 of the Texas Penal
        Code.1

        No employee, male or female, may use Grindr (or other dating apps
        used primarily by homosexuals).

        No employee, male or female, may seek or obtain hormone therapy
        unless it is prescribed for a medical condition other than gender dys-
        phoria.



 1. Section 25.02 defines “deviate sexual intercourse” as “any contact between the
    genitals of one person and the mouth or anus of another person with intent to
    arouse or gratify the sexual desire of any person.”


 plaintiffs’ second amended class-action complaint                          Page 17 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20              Page 18 of 26 PageID 514


        No employee, male or female, may undergo surgery to modify their
        genitals, unless that surgery is needed for a medical condition other
        than gender dysphoria.
 Rules of this sort obviously have a disparate impact on homosexual and transgender
 employees, but that is not a problem under Title VII, which prohibits only discrimi-
 nation on account of “sex.” See Bostock v. Clayton County, 140 S. Ct. 1731, 1746–47
 (2020) (“We agree that homosexuality and transgender status are distinct concepts
 from sex.”). Sex-neutral rules of conduct remain permissible under Bostock, so long as
 the employer can truthfully assert that he would fire an employee of the opposite sex

 for the identical conduct. See Bostock v. Clayton County, 140 S. Ct. 1731, 1742 (2020)
 (“Take an employer who fires a female employee for tardiness or incompetence or
 simply supporting the wrong sports team. Assuming the employer would not have
 tolerated the same trait in a man, Title VII stands silent.”).
     74. The plaintiffs request a declaratory judgment that Title VII allows employ-
 ers to refuse to employ individuals who engage in homosexual or transgender behav-
 ior, so long as they do so according to rules of conduct that apply equally to both
 sexes and would lead to the same result if the employee’s biological sex were different.
     75. The plaintiffs bring this claim on behalf of a class of all employers in the
 United States who oppose homosexual or transgender behavior for religious or non-
 religious reasons.

                      FACTS RELATED TO STANDING
     76. The U.S. Pastor Council has associational standing to challenge the EEOC’s
 interpretation of Title VII.
     77. The U.S. Pastor Council is a membership organization. To become a mem-
 ber of the U.S. Pastor Council, a pastor and its church must submit a membership
 application and pay a $250 annual membership fee. Pastors who apply for membership
 must review the Pastors’ Declaration on Godly Citizenship and affirm they agree with
 its principles and commit to its implementation. All of this is explained on the U.S.



 plaintiffs’ second amended class-action complaint                          Page 18 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20              Page 19 of 26 PageID 515


 Pastor   Council’s       website:   http://www.uspastorcouncil.org/get-involved/join-
 uspc.html (last visited on September 9, 2020).
     78. To establish associational standing, the U.S. Pastor Council must show that:
 (a) its member churches would have standing to sue in their own right; (b) the rights
 of religious freedom and church autonomy that it seeks to vindicate in this lawsuit are
 germane to the organization’s purpose; and (c) neither the claims asserted nor the
 relief demanded requires the individual member churches to participate in the lawsuit.
 See Hunt v. Washington State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).
     79. The individual member churches of the U.S. Pastor Council include
 churches that are subject to Title VII because they have 15 or more employees.
     80. The member churches of the U.S. Pastor Council engage in conduct pro-
 hibited by Bostock’s interpretation of Title VII. Specifically, they (a) Refuse to employ
 individuals who are engaged in sexually immoral behavior, including homosexuality;
 (b) Refuse to employ individuals who are engaged in gender non-conforming behav-
 ior, including cross-dressing, transvestism, efforts to change or transition one’s gen-
 der, or asserting a gender identity that departs from one’s biological sex; (c) Refuse

 to recognize same-sex marriage or offer benefits to same-sex partners of their employ-
 ees; and (d) Prohibit employees from entering or using restrooms designated for the

 opposite biological sex. Some of these churches also enforce sex-specific dress and
 grooming rules.
     81. These churches are suffering “injury in fact” because Bostock’s interpretation
 of Title VII threatens them with penalties and lawsuits for following the teachings of
 their Christian faith.
     82. These member churches are suffering an additional “injury in fact” because
 Bostock’s interpretation of Title VII compels them to violate the teachings of their
 religion regardless of whether they choose to comply with the statute. If the member
 churches choose to comply with Title VII’s prohibition on “sex” discrimination, then


 plaintiffs’ second amended class-action complaint                           Page 19 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20                Page 20 of 26 PageID 516


 they will contradict the Bible’s teachings on homosexuality. See, e.g., Romans 1:26–
 28; 1 Timothy 1:8–11; 1 Corinthians 6:9–11; Leviticus 18:22; Leviticus 20:13; 1
 Timothy 2:12. But if the member churches choose to disregard the statute in the
 absence of judicial relief, then they will violate the Bible’s instruction to obey the civil
 authorities. See Romans 13:1–2 (NIV) (“1Let everyone be subject to the governing
 authorities, for there is no authority except that which God has established. The au-
 thorities that exist have been established by God. 2Consequently, whoever rebels
 against the authority is rebelling against what God has instituted, and those who do
 so will bring judgment on themselves.”). This makes it impossible for the member
 churches to operate without violating one or more of their sincere religious convic-
 tions. This inflicts “injury in fact” and substantially burdens the members churches’
 exercise of their Christian faith.
     83. These “injuries in fact” are “fairly traceable” to the defendants, who are
 charged with enforcing Title VII as interpreted by the Supreme Court, and they will
 be redressed by the requested declaratory relief.
     84. Defending the right of religious freedom and the right of churches to re-

 quire their employees to follow the Bible’s standards for conduct is germane to the
 U.S. Pastor Council’s purpose. The U.S. Pastor Council’s Declaration of Godly Citi-

 zenship, which appears on the Council’s website, declares, among other things:

        We believe that the Holy Bible is inerrant, infallible and inspired
        by God; it is the only revealed source of all truth relevant to the gov-
        erning of the person and of nations.

        We believe that all authorities are subordinate to God, including
        family, church and government authorities, therefore the actions and
        decisions of each will be accountable to Him.

        We believe that the church has a unique and sacred role in proclaiming
        Gods principles to leaders of a city, state and nation . . . .




 plaintiffs’ second amended class-action complaint                              Page 20 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20             Page 21 of 26 PageID 517


        We believe that marriage is a God-created relationship as the life-
        time union of one natural man and one natural woman for the
        blessing of both, the good of the people and the foundation of the fam-
        ily for legitimate procreation.

        We believe that the traditional, nuclear family of a married father
        and mother raising their biological and/or adopted children in a
        nurturing and protective environment is the essential building block of
        a stable community and a nation; it therefore must be promoted and
        protected by both church and state. . . .
 http://www.uspastorcouncil.org/who-we-are/uspc-pastors-declaration-of-godly-
 citizenship.html (last visited on September 9, 2020).

     85. Neither the claims asserted nor the relief demanded requires the individual
 member churches of the U.S. Pastor Council to participate in the lawsuit

 FACTS RELATED TO STANDING—BEAR CREEK BIBLE CHURCH
     86. Bear Creek Bible Church is subject to Title VII because it has 15 or more
 employees. Some of these employees are non-ministerial employees such as secretaries
 and custodians.
     87. Bear Creek Bible Church engages in conduct prohibited by Bostock’s inter-
 pretation of Title VII. Specifically, Bear Creek Bible Church (a) Refuses to employ
 individuals who are engaged in sexually immoral behavior, including homosexuality;

 (b) Refuses to employ individuals who are engaged in gender non-conforming behav-
 ior, including cross-dressing, transvestism, efforts to change or transition one’s gen-
 der, or asserting a gender identity that departs from one’s biological sex; (c) Refuses
 to recognize same-sex marriage or offer benefits to same-sex partners of its employees;
 and (d) Prohibits employees from entering or using restrooms designated for the op-
 posite biological sex.
     88. Bear Creek Bible Church is suffering “injury in fact” because Bostock’s in-
 terpretation of Title VII threatens it with penalties and lawsuits for following the
 teachings of its Christian faith.




 plaintiffs’ second amended class-action complaint                          Page 21 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20                 Page 22 of 26 PageID 518


     89. Bear Creek Bible Church is suffering an additional “injury in fact” because
 Bostock’s interpretation of Title VII compels the church to violate the teachings of its
 Christian faith regardless of whether it chooses to comply with the statute. If Bear
 Creek chooses to comply with Title VII’s prohibition on “sex” discrimination, then it
 will contradict the Bible’s teachings on homosexuality. See, e.g., Romans 1:26–28; 1
 Timothy 1:8–11; 1 Corinthians 6:9–11; Leviticus 18:22; Leviticus 20:13; 1 Timothy
 2:12. But if Bear Creek chooses to disregard the statute in the absence of judicial
 relief, then it will violate the Bible’s instruction to obey the civil authorities. See Ro-
 mans 13:1–2 (NIV) (“1Let everyone be subject to the governing authorities, for there
 is no authority except that which God has established. The authorities that exist have
 been established by God. 2Consequently, whoever rebels against the authority is re-
 belling against what God has instituted, and those who do so will bring judgment on
 themselves.”). This makes it impossible for Bear Creek to operate without violating
 one or more of its sincere religious convictions. This inflicts “injury in fact” and sub-
 stantially burdens Bear Creek’s exercise of its Christian faith.
     90. These “injuries in fact” are “fairly traceable” to the defendants, who are

 charged with enforcing Title VII as interpreted by the Supreme Court, and they will
 be redressed by the requested declaratory relief.

               FACTS RELATED TO STANDING — BRAIDWOOD
                          MANAGEMENT INC.
     91. Braidwood Management Inc. has suffered or will suffer numerous injuries
 in fact:

            (1) It cannot operate its business in accordance with its Christian faith
            without exposing itself to a risk of penalties and lawsuits;

            (2) It is being forced to choose between two outcomes that will violate
            its religious convictions, as it must either defy Title VII as interpreted
            by the Supreme Court (which violates its religious duty to obey the civil
            authorities) or comply with Bostock (which violates its religious convic-
            tions regarding homosexual and transgender behavior);


 plaintiffs’ second amended class-action complaint                               Page 22 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20              Page 23 of 26 PageID 519



        (3) Its third-party administrator unilaterally changed the terms of its
        self-insured health plan to recognize same-sex marriage, out of a belief
        that this change was compelled by law;

        (4) Braidwood must choose between acquiescing to the third-party ad-
        ministrator’s changes, or instructing its third-party administrator to do
        something that the administrator regards as illegal, either of which im-
        poses injury on Braidwood by either violating its religious convictions
        or harming its relationship with its third-party administrator.
     92. These “injuries in fact” are “fairly traceable” to the defendants, who are
 charged with enforcing Title VII as interpreted by the Supreme Court, and they will

 be redressed by the requested declaratory relief.
     93. The first two injuries in fact are directly caused by Title VII’s prohibition on
 “sex” discrimination and the defendants’ duty to enforce it. Because the EEOC en-
 forces Title VII through litigation, the Attorney General and the Department of Jus-
 tice necessarily have a role in the enforcement of Title VII, especially when an EEOC
 lawsuit is appealed or reaches the Supreme Court.
     94. The third and fourth injuries are fairly traceable to the EEOC’s refusal to
 publicly acknowledge that the rights of religious employers under federal RFRA
 trump any obligation to recognize same-sex marriage or comply with Bostock’s inter-
 pretation of Title VII.
     95. The EEOC is already suing religious employers for violating its interpreta-
 tion of Title VII — and it will continue doing so unless it is stopped by this Court. See
 EEOC v. R.G. & G.R. Harris Funeral Homes Inc., 884 F.3d 560 (6th Cir. 2018).

                       CLASS-ACTION ALLEGATIONS
     96. The plaintiffs bring this class action under Rule 23(b)(2) of the federal rules
 of civil procedure.
     97. Plaintiffs Bear Creek Bible Church and Braidwood Management Inc. seek
 to represent two classes. The first class comprises all employers in the United States




 plaintiffs’ second amended class-action complaint                           Page 23 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20             Page 24 of 26 PageID 520


 who oppose homosexual or transgender behavior for sincere religious reasons. The
 second class comprises all employers in the United States who oppose homosexual or
 transgender behavior for religious or non-religious reasons. Bear Creek and Braid-
 wood seek to be appointed joint representatives of each of these two classes.
     98. The number of employers in each of the two classes makes joinder of the
 individual class members impractical.
     99. There are questions of law common to the first class, including: (a) Whether
 RFRA compels exemptions to Bostock’s interpretation of Title VII; and (b) Whether
 the Free Exercise Clause compels exemptions to Bostock’s interpretation of Title VII.
     100. There are questions of law common to the second class including: (a)
 Whether the First Amendment right of expressive association compels exemptions to
 Bostock’s interpretation of Title VII; (b) Whether Title VII, as interpreted in Bostock,
 allows employers to discriminate against bisexuals, so long as the employer regards
 bisexual behavior or orientation as equally unacceptable in a man or a woman; and (c)
 Whether Title VII, as interpreted in Bostock, allows employers to exclude homosexuals
 and transgender individuals from employment by establishing sex-neutral rules of

 conduct.
     101. Bear Creek and Braidwood’s claims are typical of other members of the clas-

 ses. Each of them wishes to preserve their rights to (a) Refuse to employ individuals
 who are engaged in sexually immoral behavior, including homosexuality; (b) Refuse
 to employ individuals who are engaged in gender non-conforming behavior, includ-
 ing cross-dressing, transvestism, efforts to change or transition one’s gender, or as-
 serting a gender identity that departs from one’s biological sex; (c) Refuse to recog-
 nize same-sex marriage or offer benefits to the same-sex partners of its employees; (d)
 Enforce sex-specific dress and grooming codes; and (e) Prohibit employees from en-
 tering or using restrooms designated for the opposite biological sex.




 plaintiffs’ second amended class-action complaint                          Page 24 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20               Page 25 of 26 PageID 521


     102. Bear Creek and Braidwood adequately represent the interests of the classes,
 and they have no interests antagonistic to either of the classes.
     103. A class action is appropriate under Rule 23(b)(2) because the defendants
 are acting on grounds that apply generally to the classes, so that final injunctive relief
 or corresponding declaratory relief is appropriate respecting the classes as a whole.

                              DEMAND FOR RELIEF
     104. The plaintiffs respectfully request that the court:
          a.     certify a class of all employers in the United States who oppose ho-
                 mosexual or transgender behavior for sincere religious reasons;
          b.     certify a separate class of all employers in the United States who op-
                 pose homosexual or transgender behavior for religious or non-reli-
                 gious reasons;
          c.     award the declaratory relief described in paragraphs 60, 65, 68, 71,
                 and 74;
          d.     award costs and attorneys’ fees under 42 U.S.C. § 1988;
          e.     award all other relief that the Court may deem just, proper, or equi-
                 table.

                                              Respectfully submitted.

                                               /s/ Jonathan F. Mitchell
  Charles W. Fillmore                         Jonathan F. Mitchell
  H. Dustin Fillmore                          Texas Bar No. 24075463
  The Fillmore Law Firm, L.L.P.               Mitchell Law PLLC
  1200 Summit Avenue, Suite 860               111 Congress Avenue, Suite 400
  Fort Worth, Texas 76102                     Austin, Texas 78701
  (817) 332-2351 (phone)                      (512) 686-3940 (phone)
  (817) 870-1859 (fax)                        (512) 686-3941 (fax)
  chad@fillmorefirm.com                       jonathan@mitchell.law
  dusty@fillmorefirm.com
                                              Counsel for Plaintiffs and
  Dated: September 9, 2020                    the Proposed Classes




 plaintiffs’ second amended class-action complaint                            Page 25 of 26
Case 4:18-cv-00824-O Document 45 Filed 09/09/20       Page 26 of 26 PageID 522


                          CERTIFICATE OF SERVICE
     I certify that on September 9, 2020, I served this document through CM/ECF
 upon:

 Eric J. Soskin
 Senior Trial Counsel
 U.S. Department of Justice
 Civil Division, Room 12002
 1100 L Street, NW
 Washington, D.C. 20530
 (202) 353-0533
 eric.soskin@usdoj.gov

 Counsel for Defendants



                                         /s/ Jonathan F. Mitchell
                                        Jonathan F. Mitchell
                                        Counsel for Plaintiffs and
                                        the Proposed Classes




 plaintiffs’ second amended class-action complaint                   Page 26 of 26
